HOLDAWAY, Judge, filed the opinion of the Court. KRAMER, Judge, filed a dissenting opinion.
HOLDAWAY, Judge:
The appellant, Stephen B. Jones, appeals the May 1996 decision of the Board of Veterans’ Appeals (BVA or Board) which determined, inter alia, that his claim for secondary service connection of residuals of a fracture of the tibia and the fibula of his left leg was not well grounded. This appeal is timely, and the Court has jurisdiction of the case under 38 U.S.C. § 7252(a). For the following reasons, the Court will affirm the decision of the Board.
I. FACTS
The appellant served on active duty in the U.S. Army from June 1968 to June 1970. In 1971, he was in a motorcycle accident wherein he suffered several injuries including a fractured left tibia and fibula. The appellant underwent several surgeries on his left leg which did not completely repair the nonunion of his left tibia and fibula. The surgeries also resulted in shortening his left leg by over four inches.
In January 1986, the appellant was granted service connection for post-traumatic stress disorder (PTSD) and subsequently assigned a 50% disability rating. In April 1990, his disability rating was increased to 70% disabling. In January 1991, the appellant filed a claim for service connection of his left leg condition. W.D. Gammon, Ph.D., a VA clinical psychologist, submitted a letter to the VA regional office (VARO) in support of the appellant’s claim for service connection of his left leg condition. He stated that after service the appellant had exhibited many behavioral indicia of PTSD, including thrill-seeking behavior. Dr. Gammon concluded that the appellant’s motorcycle accident in 1971 was the result of the appellant’s thrill-seeking behavior. In March 1991, the appellant submitted a Substantive Appeal with regard to the VARO’s decision denying an increased disability rating for PTSD, service connection for his right knee, and a clothing allowance. As part of his Substantive Appeal, the appellant stated: “My left leg condition is a result of thrill seeking in persuit [sic] of the constant adrenal [sic] rush reward Vietnam had given me after becoming a survivor.” At a June 1991 VA personal hearing, the appellant testified that Dr. Gammon felt that the appellant’s leg injury was caused by his thrill-seeking behavior. At an October 1991 hearing before the BVA, the appellant described the events leading up to his 1971 accident as follows:
Some people sent me on a mission to go to the liquor store to get some few more beers and I was driving back to this place and there was a car in front of me, just going slow and I looked out around him and saw it was safe to pass and I got beside him and he downshifted his car. When I got beside him and his car turned sideways and I served [sic] to avoid him and the center stand of my motorcycle hit the pavement at which time, the rear wheel was picked up off the pavement and I lost control and I went off the road.
Subsequently, Dr. Gammon submitted another statement pointing out that there was an increasing body of evidence “to support the notion that ‘thrill-seeking’ behavior is regularly seen in PTSD combat vet[erans].” The *385appellant also submitted an April 1993 statement that reiterated his belief that his motorcycle accident was precipitated by PTSD-indueed thrill seeking.
In February 1993, the VARO denied secondary service connection for the appellant’s left leg disability because the evidence of record did not demonstrate that the accident was caused by his thrill-seeking behavior. On appeal to the BVA, the Board determined that there was no reasonable basis in the evidence of record to show that the accident was caused by the appellant’s thrill-seeking behavior. The Board recognized that Dr. Gammon had opined that the accident was caused by thrill-seeking behavior, but stated that the doctor was not an eyewitness and “that the factual record does not support such a conclusion.”
II. ANALYSIS
A claim for secondary service connection must be granted when a disability “is proximately due to or the result of a service-connected disease or injury.” 38 C.F.R. § 3.310(a) (1998). Like all claims, a claim for secondary service connection must be supported by “evidence sufficient to justify a belief by a fair and impartial individual that the claim is well grounded.” 38 U.S.C. § 5107(a); Buckley v. West, 12 Vet.App. 76, 84 (1998). A well-grounded claim is “a plausible claim, one which is meritorious on its own or capable of substantiation. Such a claim need not be conclusive but only possible to satisfy the initial burden of [section 5107(a) ].” Murphy v. Derwinski, 1 Vet.App., 78, 81 (1990). Generally, for a claim to be well grounded, a claimant must submit each of the following: (1) a medical diagnosis of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in-service injury or disease and the current disability. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd. per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). With regard to a claim for secondary service connection, a claimant must provide competent evidence that the secondary condition was caused by the service-connected condition. See Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). A BVA decision on whether a claim is well grounded is a matter of law which this Court reviews de novo. See Caluza, 7 Vet.App. at 505. The credibility of the evidence is presumed when determining whether a claim is well grounded. See Robi-nette v. Brown, 8 Vet.App. 69, 75-76 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993). However, the presumption of credibility does not apply where a fact asserted is beyond a person’s competency or where the evidence is inherently false. See id.
There is no dispute that the appellant suffers from a current disability of the left leg or that he is service connected for PTSD. The question before the Court is whether there is competent evidence to demonstrate a reasonable possibility that the motorcycle accident was proximately caused by PTSDinduced thrill-seeking behavior of the appellant. Based on de novo review of the evidence, the Court finds that there is not such evidence and that the claim is not well grounded. See Wallin, Reiber, and Caluza, all supra.
In Reiber, the Court held that a veteran’s contention, that his lower back disorder was caused as a result of a fall precipitated by his service-connected left ankle condition, required a two-step analysis to determine if the evidence was sufficient to establish proximate cause. 7 Vet.App. at 516. First, the Court determined that the appellant’s testimony was competent to establish that his service-connected ankle condition had caused his fall. See id. Second, the Court found that the appellant had submitted medical evidence that the fall had indeed caused his back injury. See id. Based on that analysis, the Court found the claim for secondary service connection for the lower back disorder well grounded. See id. at 517.
In the matter presently before the Court, the appellant is competent to testify as to the sequence of events that led to his motorcycle accident. See Reiber, supra. The appellant testified that the accident was caused when he attempted to pass a slow-moving automobile. He testified that he looked ahead and saw that it was safe to pass and pulled along *386side the slow-moving vehicle. At that time, for an unknown reason, the automobile downshifted and turned sideways. The automobile’s action caused the appellant to swerve to avoid the automobile, to lose control of his motorcycle, and to go off the road. When the appellant veered off the road, he suffered multiple severe injuries. The appellant’s testimony establishes that his accident was caused by the automobile that turned sideways while the appellant was attempting to pass it. There is no indication in the record that the appellant’s behavior was reckless or even negligent. In fact, if the appellant’s account is correct, he was proceeding in a careful manner and was injured by the negligence of the other driver. It was that negligence that was the proximate cause of his injury. Therefore, as the Board found, there is no reasonable basis in the evidence of record to demonstrate that the proximate cause of his left leg injuries was thrill-seeking behavior related to PTSD. For that reason, his claim is not well grounded. See Reiber and Caluza, both supra.
The appellant has submitted several statements indicating that he believes, in agreement with Dr. Gammon, that his motorcycle accident was caused by thrill-seeking behavior due to PTSD. First, the appellant is not competent to establish that any of his actions were caused by thrill-seeking behavior. That determination is a medical question that requires medical expertise. See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992). Second, to the extent his statements imply that the accident was caused by any action on his part, such implication, in light of his contrary testimony, is insufficient to establish a well-grounded claim. Cf. Robinette and King, both supra (holding that statements that are inherently false are insufficient to well ground a claim).
Dr. Gammon is a medical professional who is competent to testify that the appellant’s service-connection PTSD caused thrill-seeking behavior in the appellant. See Cohen v. Brown, 10 Vet.App. 128, 139-42 (1997). That fact was expressly acknowledged by the Board. However, Dr. -Gammon was not an eyewitness to the scene of the appellant’s accident. Any opinion regarding what actions or sequence of events caused the accident is outside the scope of his competence. Cf. Espiritu, 2 Vet.App. at 494 (holding that lay opinions regarding medical questions were not competent evidence to establish a well-grounded claim). Therefore, Dr. Gammon’s medical opinion has no probative weight with respect to the proximate cause of the appellant’s accident. Cf. Cohen, 10 Vet.App at 145 (holding that a medical professional’s opinion based on a post-service examination of a veteran is not competent evidence that an in-service stressor occurred); Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993) (holding that a medical opinion based on a factual predicate that had been rejected by the Board has no probative value and is not, therefore, material evidence that warrants a reopening of the previously disallowed claim). Because the appellant has not submitted evidence that demonstrates that his motorcycle accident and resulting left leg injury was proximately caused by thrill-seeking behavior, his claim is not well grounded, and the decision of the Board will be affirmed.
III. CONCLUSION
After consideration of the pleadings and a review of the record, the Court holds that the appellant has not demonstrated that the BVA committed either legal or factual error which would warrant reversal or remand. The Court is also satisfied that the BVA decision fulfills the “reasons or bases” requirements of 38 U.S.C. § 7104(d)(1). See Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990).
The decision of the Board is AFFIRMED.